UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
GREGORY W. HORTON,                  )
                                    )
            Petitioner,             )
                                    )
       v.                           )                  Civil Action No. 08-0548 (PLF)
                                    )
U.S. PAROLE COMMISSION,             )
                                    )
            Respondent.             )
____________________________________)


                                    MEMORANDUM OPINION

               In this pro se action for a writ of habeas corpus, petitioner claims that the United

States Parole Commission (“the Commission”), upon revoking his parole in 2006, improperly

rescinded credit for time he had served at the District of Columbia Jail. Upon consideration of

the parties’ submissions and the entire record, the Court finds no grounds for issuing the writ. It

therefore will deny the application and dismiss the case.1




       1
           Petitioner is a District of Columbia prisoner currently confined at the Rivers
Correctional Institution in Winton, North Carolina. The Eastern District of Virginia transferred
the case back to this judicial district by Order of January 16, 2009, because petitioner was being
held at the District’s Central Detention Facility on a parole violator warrant. See Dkt. No. 14
(transfer order). Given the transfer history of this case, the parties’ briefing of the merits and the
outcome, the Court does not find it in the interest of justice to further delay the inevitable by
transferring the habeas petition to the judicial district having jurisdiction over petitioner’s current
custodian. See Rumsfeld v. Padilla, 542 U.S. 426, 438 (2004); Blair-Bey v. Quick, 151 F.3d
1036, 1039 (D.C. Cir. 1998) (designating proper habeas respondent as the petitioner’s warden or
immediate custodian); Lee v. Reno, 15 F. Supp.2d 26, 43 (D.D.C. 1998) (finding that the
government had waived “any objection to this Court exercising jurisdiction over [habeas
petitioner’s custodian in Virginia]”).
                                        I. BACKGROUND

               On August 30, 2002, the Superior Court of the District of Columbia sentenced

petitioner to concurrent prison terms of one to three years for first degree theft and 15 to 45

months for credit card fraud and to consecutive prison terms of 180 days for second degree theft

and 180 days for unlawful entry. Government’s Opposition to Petitioner’s Petition for Writ of

Habeas Corpus Under Section 2241 (“Gov’t Opp’n”), Ex. A. On June 15, 2004, the

Commission granted petitioner parole with a sentence expiration date of October 13, 2006, Ex.

B, but instead of being released to parole supervision, petitioner was transported pursuant to a

District of Columbia Department of Corrections’ detainer from the Rivers Correctional

Institution in Winton, North Carolina, to the District of Columbia Jail to serve the 180-day

consecutive misdemeanor sentences. Id.; Petitioner’s Response to Government’s Opposition to

Petitioner’s Petition for Writ of Habeas Corpus Under 28 U.S.C. Section 2441 (“Pet’r Resp.”) at

2. Petitioner was released to parole supervision on June 10, 2005. Pet’r. Resp. at 2.

               On March 13, 2006, petitioner was arrested in Howard County, Maryland, for

attempting to use a fraudulent credit card. Gov’t Ex. C. Based on that arrest and other non-

criminal charges, the Commission issued a parole violator warrant on June 1, 2006, which was

executed on August 7, 2006. Ex. D. On August 11, 2006, petitioner and his attorney signed a

form captioned “Advanced Consent to Expedited Revocation Decision” that, among, other

things, acknowledged petitioner’s acceptance of parole revocation and the forfeiture of credit for

time spent on parole (“street-time credit”). Ex. E. By notice of September 11, 2006, the

Commission revoked petitioner’s parole, rescinded his street-time credit and set a re-parole date

of December 6, 2007, after his service of 16 months’ imprisonment. Ex. F. By notice of


                                                  2
November 7, 2006, the Commission reopened petitioner’s case to acknowledge his incarceration

in Howard County from March 13, 2006 to August 7, 2006, and modified the re-parole date to

July 12, 2007. Ex. G. Petitioner was released to parole supervision on July 12, 2007, with a

sentence expiration date of December 3, 2008. Ex. H. He filed this action on March 26, 2008,

while on parole or probation in Virginia. See Government’s Motion to Transfer Petitioner’s

Petition for Writ of Habeas Corpus [Dkt. No. 6] at 3 & n.2.

               On August 25, 2008, the Commission issued a parole violator warrant, which was

executed on October 6, 2008. Gov’t Ex. I. Following a revocation hearing, the Commission

revoked petitioner’s parole by notice of January 31, 2009, rescinded his street-time credit and

ordered petitioner to serve his sentence, which now will expire on February 27, 2010. Exs. J-K.


                                          II. DISCUSSION

               District of Columbia prisoners are entitled to habeas corpus relief under 28

U.S.C. § 2241 if they establish that their "custody is in violation of the Constitution or laws or

treaties of the United States." 28 U.S.C. § 2241(c)(3). Petitioner has not identified a particular

constitutional violation, but it is established that District of Columbia prisoners do not have a

liberty interest in parole or credit earned therefrom. See Ellis v. District of Columbia, 84 F.3d

1414, 1415-20 (D.C. Cir. 1996); accord Blair-Bey v. Quick, 151 F.3d 1036, 1047 (D.C. Cir.

1998); Brandon v. D.C. Board of Parole, 823 F.2d 644, 648 (D.C. Cir. 1987). Petitioner

contends that the Commission should not have included the year he spent at the District of

Columbia Jail in the calculation of forfeited street time. Respondent has not disputed that it

included in its calculation of forfeited time the time that petitioner served at the D.C. Jail but

rather argues that the claim is without merit because “time on parole includes any time the

                                                  3
parolee may have spent in confinement prior to the execution of the Commission’s [violator]

warrant.” Gov’t Opp’n at 4.

               District of Columbia law, which the Commission follows in making parole

decisions about D.C. Code offenders, requires that “[e]very person shall be given credit on the

maximum and the minimum term of imprisonment for time spent in custody, or on parole in

accordance with § 24-406, as a result of the offense for which the sentence was imposed.” D.C.

Code § 24-221.03(a). Under the statute applicable to this case,

       [i]f the order of parole shall be revoked, the prisoner, unless subsequently reparoled,
       shall serve the remainder of the sentence originally imposed less any commutation
       for good conduct which may be earned by him after his return to custody. . . . The
       time a prisoner was on parole shall not be taken into account to diminish the time for
       which he was sentenced.

D.C. Code § 24-406(a).2 The controlling regulation states that “a parolee whose parole is

revoked . . . shall receive no credit toward his sentence for time spent on parole, including any

time the parolee may have spent in confinement on other sentences . . . prior to the execution of

the Commission’s warrant.” 28 C.F.R. § 2.105(d); cf. Carrington v. Hadden, 907 F.2d 1137 (4th

Cir. 1990)(Table) (“Parole to a state detainer is an authorized form of parole under parole

regulations and constitutes "parole" within the meaning of the Parole Commission and

Reorganization Act[.]”) (citations omitted).



       2
            Pursuant to a recent amendment to the statute, the Commission must order the
forfeiture of street-time credit only “[i]f a parolee is convicted of a crime committed during a
period of parole,” and for those crimes punishable by a prison term of one year or less, it need not
do so if it “determines that such forfeiture of credit is not necessary to protect the public
welfare.” D.C. Code § 24-406(c)(2) (May 20, 2009). This new provision, which abrogates
established law requiring the forfeiture of street-time credit under any circumstances following a
parole revocation, does “not apply [,as here,] to any period of parole that was revoked prior to
May []2009.” D.C. Code § 24-406(d).

                                                 4
               Petitioner contends that he was not serving an “other” sentence but rather the

misdemeanor portion of the sentence from which he was paroled. Pet’r. Resp. at 4. He does not

explain how this distinction supports an unlawful sentence, nor does he claim that he was denied

credit for the 360 days he served at the D.C. Jail on the misdemeanor counts. Furthermore, the

record establishes that petitioner had not completed the sentence for the felony counts at the time

of the challenged action. He therefore remained under the Commission’s parole supervision in

March 2006 when he was arrested in Howard County; in June 2006 when the violator warrant

was issued; and in August 2006 when the warrant was executed. See Sutherland v. District of

Columbia Bd. of Parole, 366 F. Supp. 270, 271 (D.D.C. 1973) (“It is firmly established that a

parole board secures its jurisdiction over a parolee by issuing a violation warrant before the date

of parole expiration[.]”) (citing Shelton v. United States Bd. of Parole, 388 F.2d 567 (1967)).

               For the foregoing reasons, the application for a writ of habeas corpus is denied. A

separate Order accompanies this Memorandum Opinion.



                                                      /s/_________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: September 21, 2009